Citation Nr: 1030563	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-13 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction of the Veteran's claim was transferred 
to the RO in Sioux Falls, South Dakota, at the Veteran's request.

The Veteran testified before a Decision Review Officer at an 
April 2008 hearing conducted at the RO.  A transcript of the RO 
hearing is of record.


FINDINGS OF FACT

1.	A November 1971 rating decision denied the Veteran's claim of 
entitlement to service connection for a nervous condition.  
The Veteran was notified of his appellate rights, but did not 
file a notice of disagreement within one year of the rating 
decision.

2.	Evidence received since the November 1971 rating decision is 
cumulative of the evidence of record at the time of the 
November 1971 denial and does not relate to an unestablished 
fact necessary to substantiate the claim of service connection 
for an acquired psychiatric disorder, to include PTSD, nor 
does it raise a reasonable possibility of substantiating the 
Veteran's claim of service connection.


CONCLUSION OF LAW

1.	The November 1971 rating decision which denied the Veteran's 
claim of entitlement to service connection for a nervous 
condition is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the November 1971 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence - evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service- connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the underlying 
claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the Veteran with all necessary and proper VCAA notice.  
In this regard, an April 2006 VCAA letter notified the Veteran of 
the evidence and information necessary to establish entitlement 
to his underlying claim to service connection for a psychiatric 
disorder.  This letter also provided appropriate notice regarding 
what constitutes new and material evidence and specifically 
informed him what evidence and information was necessary to 
reopen his claim.  This letter also advised the Veteran of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess, supra, which held that VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  A March 2006 letter provided such notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The Veteran's service treatment records are 
associated with the claims folder, as well as all VA and private 
treatment records identified by the Veteran.  The Veteran has not 
identified any additional relevant, outstanding records that need 
to be obtained before deciding his claim.

As a final note, a VA examination was not provided in conjunction 
with the Veteran's application to reopen, and the Board notes 
that an examination is not warranted in the instant case.  
Pursuant to 38 C.F.R. § 3.159(c)(4)(iii), VA's duty to provide a 
medical examination applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is presented 
or secured.  As will be discussed in detail below, the Board has 
determined that new and material evidence has not been submitted 
with respect to the issue of service connection for an acquired 
psychiatric disorder.  Therefore, a VA examination is not 
warranted in the instant case.  Id.

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105(c), and the claim may only be reopened through the receipt 
of 'new and material' evidence.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in March 
2006, and the regulation applicable to his appeal provides that 
new and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a November 1971 rating decision, the Veteran's claim of 
service connection for a nervous condition was denied on the 
basis that the Veteran's current disorder was not etiologically 
related to his active service.  The Veteran was notified of his 
appellate rights, but did not initiate an appeal of the decision; 
therefore, the RO's November 1971 decision is final.  38 U.S.C.A. 
§ 7105.

The Veteran submitted an application to reopen his service 
connection claim for an acquired psychiatric disorder in March 
2006.  In this correspondence, as well as in subsequent 
statements, the Veteran asserted that his current psychiatric 
disorder, alternatively diagnosed as anxiety disorder, 
depression, schizophrenia, posttraumatic stress disorder (PTSD) 
and dysthmia, is related to his period of active service.

Evidence received prior to the November 1971 rating decision 
included the Veteran's service treatment records and VA treatment 
records.  According to the November 1971 rating decision, the RO 
denied the Veteran's claim for service connection because the 
evidence of record, including records of a 1971 hospitalization 
at the VA hospital in Brecksville, Ohio, failed to establish an 
etiological link between his current psychiatric disorder and his 
active service.

New evidence received since the November 1971 RO rating decision 
includes statements from the Veteran and extensive VA and private 
treatment records.  The evidence submitted by the Veteran 
indicates he continues to suffer from a psychiatric disorder that 
he relates to his period of active service, and currently 
receives treatment for the disorder, but does not provide an 
etiological link between the current disorder and the Veteran's 
active service.  The Board acknowledges that the Veterans 
statements that his currently diagnosed psychiatric disorder 
arises from his active service constitutes "new" evidence.  
However, the Board notes that as a layman, the Veteran has no 
competence to give a medical opinion on the diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, the Veteran's statements alone do not raise a reasonable 
possibility of substantiating the Veteran's claim.  Furthermore, 
the newly submitted evidence indicates the Veteran's psychiatric 
disorder is due to the Veteran's finances and lack of familial 
support.

Thus, the Board concludes that newly received evidence is 
cumulative of the record prior to the November 1971 rating 
decision with respect to the issue of service connection for an 
acquired psychiatric disorder, and does not raise a reasonable 
possibility of substantiating the Veteran's claim.  As such, the 
evidence submitted by the Veteran since the November 1971 RO 
denial does not constitute new and material evidence, and the 
appeal must be denied.  38 C.F.R. § 3.156.









	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence sufficient to reopen a claim of service 
connection for an acquired psychiatric disorder, to include PTSD, 
has not been submitted; the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


